Name: Council Regulation (EC) No 1093/1999 of 30 March 1999 establishing a double-checking system for exports of certain ECSC steel products from the Republic of Poland to the European Community for the period 1 April to 31 December 1999
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  iron, steel and other metal industries;  European construction;  Europe
 Date Published: nan

 Avis juridique important|31999R1093Council Regulation (EC) No 1093/1999 of 30 March 1999 establishing a double-checking system for exports of certain ECSC steel products from the Republic of Poland to the European Community for the period 1 April to 31 December 1999 Official Journal L 133 , 28/05/1999 P. 0006 - 0014COUNCIL REGULATION (EC) No 1093/1999of 30 March 1999establishing a double-checking system for exports of certain ECSC steel products from the Republic of Poland to the European Community for the period 1 April to 31 December 1999THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof,Having regard to the proposal from the CommissionWhereas the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part, entered into force on 1 February 1994(1);Whereas the Parties decided in Association Council Decision No 2/1999(2) to establish a double-checking system for the period between 1 April and 31 December 1999;Whereas it is consequently necessary to establish the Community's implementing legislation,HAS ADOPTED THIS REGULATION:Article 11. For the period 1 April to 31 December 1999, in accordance with the provisions of Association Council Decision No 2/1999, imports into the Community of certain iron and steel products covered by the ECSC Treaty and originating in Poland, as listed in Annex I, shall be subject to the presentation of a surveillance document issued by the authorities in the Community.2. The classification of the products covered by this Regulation is based on the tariff and statistical nomenclature of the Community (hereinafter called the "Combined Nomenclature", or in abbreviated form "CN"). The origin of the products covered by this Regulation shall be determined in accordance with the rules in force in the Community.3. For the period 1 April to 31 December 1999, imports into the Community of the products listed in Annex I shall, in addition, be subject to the issue of an export document issued by the competent Polish authorities. Presentation by the importer of the original of the export document must be effected not later than 31 March of the year following that in which the goods covered by the document were shipped. Shipment is considered to have taken place on the date of loading onto the exporting means of transport.4. An export document will not be required for goods already shipped to the Community before the date of application of this agreement, provided that their destination has not changed from a non-Community to a Community destination and provided that those goods which, under the prior surveillance regime applicable in 1999, could be imported only on presentation of a surveillance document are in fact accompanied by such a document.5. The export document shall conform to the model shown in Annex II. It shall be valid for exports throughout the customs territory of the Community.Article 21. The surveillance document referred to in Article 1(1) shall be issued automatically by the competent authority in the Member States, without charge for any quantities requested, within five working days of presentation of an application by any Community importer, wherever established in the Community. This application shall be deemed to have been received by the competent national authority no later than three working days after submission, unless it is proven otherwise.2. A surveillance document issued by one of the competent national authorities listed in Annex III shall be valid throughout the Community.3. The surveillance document shall be made out on a form corresponding to the model set out in Annex I to Council Regulation (EC) No 3285/94(3) and taking into account the provisions of Article 2 of Council Regulation (EC) No 1103/97 of 17 June 1997 on certain provisions relating to the introduction of the euro(4). The importer's application shall include the following elements:(a) the name and full address of the applicant (including telephone and telefax numbers, and possible identification number used by the competent national authorities) and VAT registration number, if subject to VAT;(b) if applicable, the name and full address of the declarant or representative of the applicant (including telephone and telefax numbers);(c) the full name and address of the exporter;(d) the exact description of the goods, including:- their trade name,- the Combined Nomenclature (CN) code(s),- the country of origin,- the country of consignment;(e) the net weight, expressed in kg and also quantity in the unit prescribed where other than net weight, by Combined Nomenclature heading;(f) the cif value of the goods in euros at the Community frontier by Combined Nomenclature heading;(g) whether the products concerned are seconds or of substandard quality, in accordance with the criteria set out in the Commission communication concerning identification criteria of non-prime steel products from third countries applied by customs services of Member States(5);(h) the proposed period and place of customs clearance;(i) whether the application is a repeat of a previous application concerning the same contract;(j) the following declaration, dated and signed by the applicant with the transcription of his name in capital letters:"I, the undersigned, certify that the information provided in this application is true and given in good faith, and that I am established in the Community."The importer shall also submit a copy of the contract of sale or purchase, the proforma invoice and/or, in cases where the goods are not directly purchased in the country of production, a certificate of production issued by the producing steel mill.4. Surveillance documents may be used only for such time as arrangements for liberalisation of imports remain in force in respect of the transactions concerned. Without prejudice to possible changes in the import regulations in force or decisions taken in the framework of an agreement or the management of a quota:- the period of validity of the surveillance document is hereby fixed at four months,- unused or partly used surveillance documents may be renewed for an equal period.5. The importer shall return surveillance documents to the issuing authority at the end of their period of validity.Article 31. A finding that the unit price at which the transaction is effected exceeds that indicated in the surveillance document by less than 5 % or that the total value or quantity of the products presented for import exceeds the value or quantity given in the surveillance document by less than 5 % shall not preclude the release for free circulation of the products in question.2. Applications for surveillance documents and the documents themselves shall be confidential. They shall be restricted to the competent authorities and the applicant.Article 41. Member States shall communicate to the Commission:(a) on as regular and up-to-date a basis as possible and at least by the last day of each month, details of the quantities and values (calculated in euros) for which surveillance documents have been issued;(b) within six weeks of the end of each month, details of imports during that month, in accordance with Article 26 of Commission Regulation (EC) No 840/96 of 7 May 1996 laying down certain provisions for the implementation of Council Regulation (EC) No 1172/95 as regards statistics on external trade(6).The information provided by Member States shall be broken down by product, CN code and by country.2. Member States shall give notification of any anomalies or cases of fraud which they discover and, where relevant, the basis on which they have refused to grant a surveillance document.Article 5Any notices to be given hereunder shall be given to the Commission of the European Communities and shall be communicated electrinically within the integrated network set up for this purpose, unless for imperative technical reasons it is necessary to use other means of communication temporarily.Article 6This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall apply with effect from 1 April 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 March 1999.For the CouncilThe PresidentK.-H. FUNKE(1) OJ L 348, 31.12.1993, p. 2.(2) See page 44 of this Official Journal.(3) OJ L 349, 31.12.1994, p. 53.(4) OJ L 162, 19.6.1997, p. 1.(5) OJ C 180, 11.7.1991, p. 4.(6) OJ L 114, 8.5.1996, p. 7.ANNEX IPOLANDLIST OF PRODUCTS SUBJECT TO DOUBLE-CHECKING (1999)Angles, shapes and sections of iron or non-alloy steelU Sections72163111721631197216319172163199I Sections72163211721632197216329172163299H Sections7216331072163390ALLEGATO II>PIC FILE= "L_1999133EN.000902.EPS">>PIC FILE= "L_1999133EN.001101.EPS">ANEXO III/BILAG III/ANHANG III/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ÃÃÃ/ANNEX III/ANNEXE III/ALLEGATO III/BIJLAGE III/ANEXO/LIITE III/BILAGA IIILISTA DE LAS AUTORIDADES NACIONALES COMPETENTES/LISTE OVER KOMPETENTE NATIONALE MYNDIGHEDER/LISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATEN/Ã ÃÃ Ã ¥ÃÃ ¥Ã Ã £Ã ÃÃ £ Ã ¤Ã ©Ã  Ã Ã ¡Ã §Ã ©Ã  Ã Ã Ã Ã Ã £Ã Ã £ Ã Ã Ã ÃÃ ©Ã  Ã ¤Ã ©Ã  Ã Ã ¡Ã Ã ¤Ã ©Ã  Ã Ã Ã Ã ©Ã /LIST OF THE COMPETENT NATIONAL AUTHORITIES/LISTE DES AUTORITÃ S NATIONALES COMPÃ TENTES/ELENCO DELLE COMPETENTI AUTORITÃ NAZIONALI/LIJST VAN BEVOEGDE NATIONALE INSTANTIES/LISTA DAS AUTORIDADES NACIONAIS COMPETENTES/LUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTA/LISTA Ã VER KOMPETENTA NATIONELLA MYNDIGHETERBELGIQUE/BELGIÃ MinistÃ ¨re des affaires Ã ©conomiquesAdministration des relations Ã ©conomiquesQuatriÃ ¨me division: Mise en oeuvre des politiques commerciales internationales - Services des licencesRue GÃ ©nÃ ©ral Leman 60 B - 1040 Bruxelles TÃ ©lÃ ©copieur: (32 2) 230 83 22 Ministerie van Economische ZakenBestuur van de Economische BetrekkingenVierde Afdeling: Toepassing van het Internationaal Handelsbeleid - Dienst VergunningenGeneraal Lemanstraat 60 B - 1040 Brussel Fax: (32 2) 230 83 22DANMARKErhvervsfremme StyrelsenSÃ ¸ndergade 25 DK - 8600 Silkeborg Fax: (45) 87 20 40 77DEUTSCHLANDBundesamt fÃ ¼r Wirtschaft, Dienst 01Postfach 5171 D - 65762 Eschborn 1 Fax: 49 (61 96) 40 42 12Ã Ã Ã Ã Ã Ã Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã .Ã .Ã £Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã ±Ã ´Ã ¹Ã ºÃ ±Ã Ã ¹Ã Ã ½ Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¿Ã  Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR - 105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ­Ã »Ã µÃ Ã ±Ã ¾: (301) 328 60 29/328 60 59/328 60 39ESPAÃ AMinisterio de EconomÃ ­a y HaciendaDirecciÃ ³n General de Comercio ExteriorPaseo de la Castellana, 162 E - 28046 Madrid Fax: (34 1) 5 63 18 23/349 38 31FRANCEService des industries manufacturiÃ ¨res3-5, rue Barbet-de-Jouy F - 75357 Paris 07 SP TÃ ©lÃ ©copieur: (33 1) 43 19 43 69IRELANDLicensing UnitDepartement of Enterprise, Trade and EmploymentKildare Street IRL - Dublin 2 Fax: (353 1) 676 61 54ITALIAMinistero per il Commercio esteroD.G. Import-export, Divisione VViale Boston I - 00144 Roma Telefax: 39 6-59 93 26 36 / 59 93 26 37LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨resOffice des licencesBP 113 L - 2011 Luxembourg TÃ ©lÃ ©copieur: (352) 46 61 38NEDERLANDCentrale Dienst voor In- en UitvoerPostbus 30003, Engelse Kamp 2 NL - 9700 RD Groningen Fax (31-50) 526 06 98Ã STERREICHBundesministerium fÃ ¼r wirtschaftliche AngelegenheitenAuÃ enwirtschaftsadministrationLandstraÃ er HauptstraÃ e 55-57 A - 1030 Wien Fax: 43-1-715 83 47PORTUGALMinistÃ ©rio da EconomiaDirecÃ §Ã £o-Geral das RelaÃ §Ã µes EconÃ ³micas InternacionaisAvenida da RepÃ ºblica, 79 P - 1000 Lisboa Telefax: (351-1) 793 22 10SUOMITullihallitusPL 512 FIN - 00101 Helsinki Telekopio: +358 9 614 2852SVERIGEKommerskollegiumBox 6803 S - 113 86 Stockholm Fax: (46 8) 30 67 59UNITED KINDGOMDepartment of Trade and IndustryImport Licensing BranchQueensway House - West Precinct Billingham, Cleveland UK - TS23 2NF Fax: (44 1642) 533 557